Citation Nr: 0524938	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of triple 
bypass, also claimed as clogged arteries, claimed as 
secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2004, this matter 
was remanded for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is such disability 
otherwise related to the veteran's service.

2.  Cardiovascular disease, to include residuals of triple 
bypass, also claimed as clogged arteries, was not manifested 
during service, or within one year of discharge from service, 
nor is such disability otherwise related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.308 
(2004).

2.  Residuals of triple bypass, also claimed as clogged 
arteries, was not incurred in or aggravated by the veteran's 
active duty service, nor are residuals of triple bypass 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2002.  
The letter predated the July 2002 rating decision.  See id.  
Additionally, this matter was remanded in May 2004, and 
thereafter, the RO issued another VCAA letter to the veteran 
in May 2004.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The June 2002 and May 2004 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private and VA treatment records.  The veteran has 
claimed treatment by several medical providers, however, as 
will be discussed in detail below, records were unavailable 
from Dr. Lolly, Dr. Weise, and the VA Medical Center (VAMC) 
in Hines, Illinois.  Thus, there is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary.  The service medical records do 
not reflect high blood pressure or a diagnosis of 
hypertension, nor do they reflect any cardiovascular 
disability.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claims of service connection, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of hypertension or "clogged 
arteries" in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An April 1942 physical examination reflects the veteran's 
blood pressure reading was 126/72, and the heart and blood 
vessels were clinically evaluated as normal.  The next day, 
on a Report of Physical Examination prepared for induction 
purposes, the veteran's blood pressure reading was 114/56, 
and three minutes later was 118/60.  Service medical records 
are negative for hypertension, or any disability related to 
the cardiovascular system.  On a December 1945 Report of 
Physical Examination prepared for separation purposes, the 
veteran's blood pressure reading was 122/78, and three 
minutes later was 132/70.  The cardiovascular system, to 
include the heart, were clinically evaluated as normal.  The 
condition of the arteries and veins were clinically evaluated 
as normal.  No diagnosis of hypertension or any 
cardiovascular disability was reflected.

The veteran claims that upon discharge from service, he found 
that he had high blood pressure.  He claims that he sought 
treatment for hypertension with Dr. Lolly from 1946 to 1948, 
however, the veteran stated that the physician was deceased 
and that the records were unavailable.  The veteran claimed 
treatment for hypertension by Dr. Weise from 1947 to 1979, 
however, upon a request for medical records in November 2000, 
the veteran was informed that records were only maintained 
for 10 years and thus were unavailable.  The veteran claimed 
treatment for hypertension in 1946 at the VAMC Hines, 
however, upon a request by VA, there were no such records of 
treatment.  

Private treatment records dated in February 1972 from Hedges 
Clinic reflect a blood pressure reading of 150/100, and 
findings of elevated blood pressure.  Subsequent to February 
1972, private and VA medical records reflect treatment for 
high blood pressure and hypertension.

A December 1987 treatment record reflects status post 
coronary artery bypass.

A July 2000 handwritten note from Dr. John H. Babson, M.D., 
reflects that the veteran has been treated for hypertension 
since 1982.  Dr. Babson stated that it was his understanding 
that the veteran had entered service with normal blood 
pressure and that hypertension developed while he was in 
service.

The record as a whole shows that although private and VA 
treatment records note a history of hypertension as early as 
February 1972, there is no medical evidence to support that 
the disability is due to his active service or any incident 
therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.

The veteran's service medical records are negative for any 
evidence of hypertension.  On separation from service, the 
veteran's blood pressure reading was normal and did not 
evidence hypertension.  The veteran claimed that he had high 
blood pressure upon discharge from service, and sought 
treatment for hypertension in 1946 with a private physician, 
Dr. Lolly, and at the VA Hines in 1946.  He also claimed that 
he sought treatment for hypertension with Dr. Weise in 1947.  
There are, however, no medical records to support such 
treatment.  There is no objective medical evidence to support 
a diagnosis of high blood pressure until February 1972, over 
26 years after separation from service.  The veteran's 
private physician, Dr. Babson, stated his belief that the 
veteran developed hypertension in service.  Dr. Babson, 
however, by his own admission did not begin treating the 
veteran for hypertension until 1982, approximately 36 years 
after the veteran's separation from service, and moreover he 
cites no objective medical evidence to support such belief.  
If such belief is based on reports by the veteran, the Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The veteran also claimed residuals of bypass surgery as a 
result of his hypertension.  Initially, the Board notes that 
the veteran's service medical records do not reflect any 
cardiovascular disability.  In fact, on discharge, the 
veteran's cardiovascular system, to include the heart, were 
clinically evaluated as normal, as were the veteran's 
arteries and veins.  The veteran underwent coronary artery 
bypass in 1987, approximately 42 years after separation from 
service, and there is no medical evidence to support that 
such disability was due to active service or any incident 
therein.  Due to the finding that service connection for 
hypertension is not warranted, service connection on a 
secondary basis for residuals of bypass surgery, claimed as 
"clogged arteries" is also not warranted.  See 38 C.F.R. 
§ 3.310. 

In summary, there is no probative evidence of hypertension or 
cardiovascular disability in service.  Moreover, there is no 
probative evidence of a nexus between the veteran's 
hypertension and status post bypass and his period of active 
duty service.  Thus, service connection for hypertension  and 
residuals of triple bypass, claimed as clogged arteries, is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


